Title: From James Madison to James Dinsmore, 16 December 1809
From: Madison, James
To: Dinsmore, James


Sir
Washington Der. 16. 1809
In your letter by Mr. Gooch, You suggestd. it as proper not to open a door from the Center room to admit a communication with the Kitchen. As that room will not probably be a permanent Dining room, it was not my intention that such a door should be opened, tho’ I forgot to mention it to you. The width of the Sheets of Iron, is 18 inches or so near it as that you may proceed on that calculation. I know not precisely when I shall be able to forward that & the other Articles. Accept my respects
James Madison
